DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-39 are currently pending in application 16/863,812.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-39 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-13 are directed toward a process (method). Claims 14-26 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture). Claims 27-39 are directed toward an apparatus (system).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-39 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 14 and 27 are directed specifically to the abstract idea of employee compensation analysis and management.
Regarding independent claims  1, 14 and 27, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A compensation management method, executed on a computing device; a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations; a computing system including a processor and memory configured to perform operations, comprising: 
defining a performance-based income adjustment program for one or more performance-based employees within an automotive space; 
monitoring performance information for the one or more performance- based employees with respect to the performance-based income adjustment program to determine if the one or more performance-based employees qualifies for a performance-based income adjustment associated with the performance- based income adjustment program; and 
adjusting the compensation of the one or more performance-based employees to reflect the performance-based income adjustment.  

As the underlined claim limitations above demonstrate, independent claims 1, 14 and 27 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-13, 15-26, 28-39 provide further details to the abstract idea of claims 1, 14 and 27 regarding the received data and the indicator (information), therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 1, 14 and 27. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-39 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computing device,” a “computer readable medium,” a “computing system,” a “processor,” a “datastore,” a “platform,” a “user interface,” and “memory.”  However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-13, 15-26, 28-39 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-39 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computing device,” a “computer readable medium,” a “computing system,” a “processor,” a “datastore,” a “platform,” a “user interface,” and “memory.”  However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-13, 15-26, 28-39 merely recite further additional embellishments of the abstract idea of independent claims 1, 14 and 27 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 14 and 27, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-39 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-39 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKeown et al. (US 2013/0006883 A1)
As per independent Claims 1, 14, and 27, McKeown discloses a compensation management method (system, programmed apparatus), executed on a computing device (See at least Abstract, Para 0071-0074, and Para 0205), comprising: 
defining a performance-based income adjustment program for one or more performance-based employees within an automotive space (See at least Fig.11, Para 0080, 0195, 0200, and 0233); 
monitoring performance information for the one or more performance- based employees with respect to the performance-based income adjustment program to determine if the one or more performance-based employees qualifies for a performance-based income adjustment associated with the performance- based income adjustment program (See at least Fig.26, Para 0139, 0202, 0211); and 
adjusting the compensation of the one or more performance-based employees to reflect the performance-based income adjustment (See at least Para 0080, 0200, 0211, 0244).  
As per Claims 2, 15, and 28, McKeown discloses wherein the performance- based income adjustment is an upward income adjustment (See at least Para 0080, 0200, 0211, 0244).    
As per Claims 3, 16, and 29, McKeown discloses wherein the performance- based income adjustment is a downward income adjustment (See at least Para 0080, 0200, 0211, 0244).   
As per Claims 4, 17, and 30, McKeown discloses wherein the automotive space includes one or more of: an automotive sales space; an automotive service space; an automotive body shop space; an automotive finance & insurance space;  50H&K Docket No.: 155025.000xx(8)Holland & Knight LLPInventor: Phillips et al.10 St. James AvenueBoston, MA 02116-3889an automotive administrative space; an automotive franchisor space; and an automotive parts space (See at least Para 0069 and 0195). 
As per Claims 5, 18, and 31, McKeown discloses wherein the performance information is obtained from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a dealership management platform (See at least Para 0139, 0152, 0202, and 0211).  
As per Claims 6, 19, and 32, McKeown discloses wherein the performance- based income adjustment includes a cash-based income adjustment (See at least Para 0141).  
As per Claims 7, 20, and 33, McKeown discloses wherein the performance- based income adjustment includes a paperless income adjustment (See at least Para 0141).   
As per Claims 8, 21, and 34, McKeown discloses wherein the performance- based income adjustment program is sponsored by an automotive dealership (See at least Para 0069 and 0195). 
As per Claims 9, 22, and 35, McKeown discloses wherein the performance- based income adjustment program is sponsored by an automotive manufacturer (See at least Para 0069 and 0195). 
As per Claims 10, 23, and 36, McKeown discloses rendering a user interface that defines the status of the performance-based income adjustment program (See at least Fig.1, Para 0006-0007, and 0017-0021).  
As per Claims 11, 24, and 37, McKeown discloses wherein the status of the performance-based income adjustment program includes one or more of: a starting date of the performance-based income adjustment program; an ending date of the performance-based income adjustment program; a quantity of income adjustments already distributed; a quantity of income adjustments still available; recipients of any distributed income adjustments; and a sponsor of the performance-based income adjustment program (See at least Fig.1, Para 0006-0007, and 0017-0021).  
As per Claims 12, 25, and 38, McKeown discloses wherein the user interface is configured to be accessible by the one or more performance-based employees (See at least Fig.1, Para 0006-0007, and 0017-0021).  
As per Claims 13, 26, and 39, McKeown discloses wherein the user interface is configured to define the status of one or more additional performance-based income adjustment programs (See at least Fig.1, Para 0006-0007, and 0017-0021).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Loya (US 2002/0035506 A1) – System for creating incentive plans to motivate and reward employees includes a series of computer programs or tools which customize, develop, and implement an incentive plan for a variety of businesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629